MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D),
      this Memorandum Decision shall not be                                                 FILED
      regarded as precedent or cited before any                                     Oct 30 2019, 9:44 am

      court except for the purpose of establishing                                          CLERK
      the defense of res judicata, collateral                                           Indiana Supreme Court
                                                                                           Court of Appeals
                                                                                             and Tax Court
      estoppel, or the law of the case.


      APPELLANT, PRO SE                                        ATTORNEY FOR APPELLEE
      Stephen Murphy                                           Joshua G. Orem
      Indianapolis, Indiana                                    Law Offices of Steven K. Deig,
                                                               LLC
                                                               Evansville, Indiana



                                                 IN THE
          COURT OF APPEALS OF INDIANA

      Stephen Murphy,                                          October 30, 2019
      Appellant-Petitioner,                                    Court of Appeals Case No.
                                                               19A-DR-261
              v.                                               Appeal from the Vanderburgh
                                                               Superior Court
      Suzanne Murphy,                                          The Honorable Robert R.
      Appellee-Respondent.                                     Aylsworth, Special Judge
                                                               Trial Court Cause No.
                                                               82D05-1606-DR-848



      Pyle, Judge.


                                       Statement of the Case
[1]   Stephen Murphy (“Father”), pro se, appeals the dissolution court’s denial of his

      motion to modify parenting time with his children. He specifically argues that

      Court of Appeals of Indiana | Memorandum Decision 19A-DR-261 | October 30, 2019                      Page 1 of 17
      the dissolution court abused its discretion when it denied this motion and that

      there has been no final custody order issued in this case. Finding no abuse of

      the dissolution court’s discretion, we affirm the dissolution court’s denial of

      Father’s motion to modify parenting time. However, because there is no final

      custody order contained in the record, we remand the case to the dissolution

      court with instructions to enter one.


[2]   We affirm and remand with instructions.


                                                     Issue
              Whether the dissolution court abused its discretion in denying
              Father’s motion to modify parenting time.


                                                     Facts
[3]   Father and Suzanne Murphy (“Mother”) are the parents of the following five

      children: (1) daughter V.M., (“V.M.”), who was born in November 2003; (2)

      daughter F.M., (“F.M.”), who was born in March 2009; (3) son A.M.,

      (“A.M.”), who was born in May 2012; (4) son M.M., (“M.M.”), who was born

      in November 2014; and (5) daughter L.M., (“L.M.”), who was born in

      December 2016. Father filed a dissolution petition in June 2016 in

      Vanderburgh County where he was a practicing attorney.


[4]   Two weeks later, Vanderburgh County judges recused themselves en banc. Four

      days later, the parties agreed to the appointment of the Honorable Brent Almon

      from Posey County as a special judge (“Judge Almon”). After Father made

      numerous attempts to remove Judge Almon, including filing: (1) a motion for a
      Court of Appeals of Indiana | Memorandum Decision 19A-DR-261 | October 30, 2019   Page 2 of 17
      change of judge; (2) a praecipe to withdraw the case from the judge, appoint a

      Marion County judge, and transfer the case to Marion County; (3) a petition for

      a writ of mandamus and prohibition, Judge Almon recused himself in March

      2017. The case was subsequently assigned to the Honorable Robert Krieg from

      Gibson County (“Judge Krieg”).1


[5]   During the pendency of the dissolution proceedings, Mother and the five

      children moved to Indianapolis, and Father received parenting time every other

      weekend. In April 2017, when Father was picking up the children for parenting

      time, he and Mother became involved in an altercation that led to the

      Department of Child Services (“DCS”) removing the children from both

      parents and placing them in foster care. In August 2017, both parents admitted

      that their children were children in need of services (“CHINS”) and agreed to

      complete recommended services. Father specifically agreed to: (1) participate

      in supervised visitation with the children; (2) complete a twenty-six-week

      domestic violence counseling program; (3) attend counseling with therapist

      Angelique Parker (“Therapist Parker”); (4) complete home-based therapy; and

      (5) complete parenting education.


[6]   Three months later, in November 2017, Father filed a request to close the

      CHINS case. Mother, DCS, and the Guardian Ad Litem (“GAL”) filed




      1
        Father also made several unsuccessful attempts to remove Judge Krieg, including filing: (1) two motions to
      transfer venue to Marion County; (2) two praecipes to withdraw the case from the trial court; (3) two motions
      for a change of venue from the judge; (4) a motion for automatic change of judge pursuant to Indiana Trial
      Rule 76(B); and (5) a praecipe to remove the case from the judge.

      Court of Appeals of Indiana | Memorandum Decision 19A-DR-261 | October 30, 2019                 Page 3 of 17
responses in opposition to Father’s request. Following a hearing, the CHINS

court (“the CHINS court”) issued a December 2017 order, which found that the

supervisor of Father’s parenting time felt threatened by Father and had safety

concerns for the children and herself based on the behaviors that she had

observed from Father during supervised parenting time. The CHINS court’s

order specifically found as follows in this regard:


        7.     [Father] tries to control the situation and becomes upset
        when [the supervisor] does not permit this. [The supervisor] has
        observed aggressive behavior from the Father and has observed
        him become agitated. This has resulted in her feeling threatened
        by him and she feels that he is a safety concern to the three
        younger children who are 5 years old and younger and cannot
        communicate at all or very well. During parenting time at Eagle
        Creek Park, [the supervisor] had to redirect the Father because he
        was permitting [M.M.] (approximately three years old) and
        [A.M.] (five years old) to get too close to the banks of the
        reservoir as it was getting dark[.] The Father was at McDonald’s
        with some type of pocket knife which the Father made visible to
        [the visitation supervisor] during supervised parenting time. She
        also observed the Father pick fights with [V.M.] in public places
        and then [V.M.] will threaten that she is going to leave and the
        Father’s response to [V.M.] is ‘you can’t leave and then he
        threatens to harm her.’ [The supervisor] has been trying to assist
        the Father with [V.M.] and teach him it is about the approach by
        the parent to the child and that he must be the adult and take a
        mature approach with all of his children[.] [The supervisor
        found] the children’s fears of their Father [were] genuine and that
        the Mother [was] not trying to alienate Father or brainwash the
        children.




Court of Appeals of Indiana | Memorandum Decision 19A-DR-261 | October 30, 2019   Page 4 of 17
              8.     Both [V.M.] and [F.M.] have expressed fear of their Father
              and [F.M.] has developed a safety plan because she has a great
              deal of anxiety along with her fear of her Father.


      (Mother’s Exhibit I).


[7]   The CHINS court also made the following additional findings: (1) Father had

      threatened to sue the parenting time supervisor and the agency that she worked

      for because the supervisor had refused to recommend unsupervised parenting

      time; (2) Father had challenged the competency of Therapist Parker, who

      worked with V.M., F.M., and A.M., and had sent her a set of ethical guidelines

      that he thought she should follow; (3) Father had refused to complete the

      services that he had previously agreed to complete; (4) Father believed that

      Mother was engaging in parental alienation and that DCS and the GAL were

      both ignoring it; (5) Father believed that if he had to undergo a psychological

      evaluation he should be awarded additional parenting time; (6) Father believed

      that DCS was engaging in child abuse and he had no choice but to refuse

      services even though he had previously agreed to complete them; (7) Father

      had given notice to the DCS family case manager (“FCM”) that she had

      deprived him of his constitutional rights and that he had a right to sue her in

      federal court; and (8) V.M. and F.M. refused to attend parenting time because

      they were afraid of Father.


[8]   The CHINS court further noted that Mother had completed the court-ordered

      services and continued to attend therapy. In addition, the CHINS court



      Court of Appeals of Indiana | Memorandum Decision 19A-DR-261 | October 30, 2019   Page 5 of 17
      pointed out that “[i]n the pending divorce, Mother had sole legal and physical

      custody of the children.” (Mother’s Exhibit I).


[9]   The CHINS order further provided as follows:


              24.      When judging the credibility of witnesses in this case, this
                       Court does not find the Father’s testimony [to be credible]
                       but does find all other witnesses are credible. The Father
                       is arguing that everyone else is wrong and that he has done
                       what he is supposed to and that this is a parental alienation
                       case.

              25.      This Court strongly disagrees with the Father. The
                       evidence strongly supports the fact that the Father wants to
                       control this process and when he cannot he threatens the
                       DCS FCM, the family therapist, and the visitation
                       supervisor in an attempt to get his way. The evidence
                       presented clearly demonstrates that the Father is also
                       controlling with Mother. The mental health evaluation
                       recommended Father undergo psychological testing. This
                       Court finds that Father is behaving in an aggressive,
                       threatening manner, that he becomes easily agitated and
                       that he poses a safety concern to his children if he is not
                       supervised when he exercises parenting time with his
                       children.

                                        *       *        *       *        *

              29.      The Court will permit supervised parenting time with
                       [L.M., M.M., and A.M.] as previously ordered. However,
                       this Court has concerns about [V.M.]’s physical safety
                       when with Father even when the parenting time is
                       supervised and has safety concerns about [V.M. and
                       F.M.]’s mental and emotional well-being if with Father
                       under a supervised setting. The evidence demonstrates
                       that the Father presents a safety concern to [V.M. and
                       F.M.] Thus, the Court hereby modifies the Father’s
      Court of Appeals of Indiana | Memorandum Decision 19A-DR-261 | October 30, 2019   Page 6 of 17
                        parenting time with [V.M. and F.M.] to continue to be
                        supervised but that it must take place in an agency
                        environment to ensure the safety of [V.M. and F.M.] The
                        Court strongly encourages [V.M. and F.M.] to attend
                        parenting time.

               30.      The Court finds that all the above findings and orders of
                        this Court are in the best interest of the minor children and
                        to protect the children and to ensure their physical safety
                        and mental/emotional well-being.


       (Mother’s Exhibit I). The CHINS court denied Father’s request to close the

       case and explained that when the CHINS case was eventually terminated, the

       CHINS court’s custody and parenting time order would survive the termination

       of the CHINS proceedings until the dissolution court assumed primary

       jurisdiction of the case to address all of the issues.


[10]   Two months later, in February 2018, the CHINS court issued an order

       suspending Father’s parenting time with all five children until he completed all

       services in the CHINS matter. The CHINS court specifically concluded that it

       was “clear by [Father’s] behavior during the course of this case that he [was] a

       danger to his children and it [was] in their best interest to not see their Father as

       he pose[d] a danger to their physical, mental and emotional well-being.”

       (Mother’s Exhibit B at 9). The CHINS court also concluded that Father was

       “an abusive litigant who [would] not stop filing pleadings until the Court

       [found] in his favor on matters which ha[d] been previously litigated and/or

       agreed to by [Father].” (Mother’s Exhibit B at 9). The CHINS court further

       concluded that Father’s abusive litigation tactics were a substantial burden on

       Court of Appeals of Indiana | Memorandum Decision 19A-DR-261 | October 30, 2019   Page 7 of 17
       the CHINS court, DCS, the GAL, and Mother and pointed out that Father had

       filed several motions to remove the CHINS court judge. According to the

       CHINS court, it had no bias or conflict in the case, and it was clear that Father

       wanted another judge to handle the matter so he could convince that judge that

       it should rule in his favor on prior motions and issues which had already been

       litigated. Father did not appeal the CHINS court’s order suspending his

       parenting time.


[11]   Less than two weeks later, Judge Krieg held a dissolution hearing and entered a

       decree dissolving the marriage and taking any other matters under advisement

       (“Dissolution Court Order 1”). In March 2018, Judge Krieg entered an order

       taking judicial notice of all orders regarding child custody and child visitation

       entered by the CHINS court and adopting as its own rulings the CHINS court’s

       decisions regarding child custody and visitation (“Dissolution Court Order 2”).

       Thus, Father’s parenting time remained suspended.


[12]   In June 2018, after Father filed a motion to modify the dissolution decree and a

       motion for automatic change of judge. Thereafter, the dissolution matter was

       assigned to the Honorable Amy Steinkamp Miskimen from Warrick County

       (“Judge Miskimen”).2




       2
        Father had also initiated an appeal of the dissolution order, but the appeal was dismissed in September
       2018.

       Court of Appeals of Indiana | Memorandum Decision 19A-DR-261 | October 30, 2019                  Page 8 of 17
[13]   In August 2018, the parties and the CHINS court signed an agreement to

       dismiss the CHINS case. As a condition of the dismissal, the parties agreed

       that the current CHINS order regarding custody and parenting time would

       “stand as to any parenting time in the dissolution matter and the dissolution

       court [could] resolve any future pleadings.” (Mother’s Exhibit D). The same

       day that the parties entered into the agreement, Father filed in the dissolution

       court a motion to establish custody and modify parenting time, wherein he

       asked that court to determine custody and modify parenting time immediately.

       It is the denial of this motion that precipitated this appeal.


[14]   In December 2018, Judge Miskimen recused herself from the dissolution

       proceeding “due to [Father] having filed two (2) separate Praecipes for

       Withdrawal of Special Judge and one (1) complaint against her with the

       Indiana Supreme court.” (CCS at 40). Following Judge Miskimen’s recusal,

       the Honorable Robert Aylsworth from Warrick County (“Judge Aylsworth”)

       was assigned to the dissolution case as a special judge on December 20, 2018.

       Judge Aylsworth assumed jurisdiction of the case seven days later on December

       27, 2018. Less than a week later, before Judge Aylsworth had issued any orders

       in the case, Father filed a motion requesting that Judge Aylsworth disqualify

       himself from the case. Judge Aylsworth explained as follows when it denied

       Father’s motion the following day:


               The special judge was required to accept this case because there
               were no grounds under the rule allowing the special judge to
               decline the appointment. There are still no grounds for the


       Court of Appeals of Indiana | Memorandum Decision 19A-DR-261 | October 30, 2019   Page 9 of 17
               special judge to do so. The Father’s motion for the special judge
               to disqualify is now denied[.]


       (Appellant’s Amended App. at 40-41). Later that month, Father filed a second

       motion to disqualify Judge Aylsworth, which the judge also denied.


[15]   In March 2019, the dissolution court held a hearing on Father’s August 2018

       motion to determine custody and modify the parenting time order. The

       evidence revealed that GAL Jillian Moon (“GAL Moon”) had completed a

       fifteen-page single-spaced report that included interviews with Mother, Father,

       the five children, Therapist Parker, a Child Advocates supervisor, the visitation

       supervisor, and a friend of Father’s. The report, which was admitted into

       evidence, included the following relevant information: (1) V.M. was scared of

       Father because he had hit her with a large stick in the past; (2) V.M. had

       witnessed Father attacking Mother a few days after M.M.’s birth, and V.M. had

       to grab the infant off the floor because she was afraid that Father would either

       step on him or shake him; (3) V.M. had been diagnosed with post-traumatic

       stress disorder and took medication for anxiety and depression; (4) Father

       alleged that Mother had lied about everything; (5) Therapist Parker alleged that

       Father had harassed and threatened her because he wanted her to state “that

       parental alienation was taking place;” (6) Mother alleged that Father was

       emotionally, financially, and sexually abusive to her during the marriage, and

       her allegations were corroborated, at least in part, by children old enough to

       remember and articulate them; (7) Mother’s reports about Father were also

       corroborated by multiple professionals who had interacted with them. The

       Court of Appeals of Indiana | Memorandum Decision 19A-DR-261 | October 30, 2019   Page 10 of 17
       GAL’s report concluded that her “job . . . was to uncover . . . what [was] in [the

       children’s] best interest based on the current set of circumstances.” (Mother’s

       Exhibit A). The report further concluded that it was in the children’s best

       interest to leave in place the current order suspending Father’s parenting time

       because there had been no substantial or continuing change in circumstances.


[16]   Also at the hearing, Mother testified that V.M. had been present when Mother

       was “abused by [Father] physically, emotionally, sexually, [and] financially.”

       (Tr. 109). Mother also testified that Father had refused to participate in services

       and that her position was that until Father took “actions to improve his

       situation . . . nothing should change.” (Tr. 140). Mother further testified that

       during the pendency of the CHINS proceedings, Father had filed 270 pleadings

       in that case and “there had been no improvement in the nature of filing

       pleadings” in the dissolution case. (Tr. 116). According to Mother, during the

       prior year from March 2018 until March 2019, she had incurred $32,000 in

       attorney fees to defend this matter. She asked the trial court to order Father to

       pay these fees.


[17]   Father testified that Mother had lied to DCS and to the courts and that

       everything in the GAL’s report was untrue. Father further testified that the

       CHINS court had issued orders about him that were untrue and that he had

       agreed to dismiss the CHINS case because “it was the respectful thing to do . . .

       . to let [the CHINS] judge off the hook[.]” (Tr. 65). Father further declared

       that “[w]hat was going on in this case right now [was], in [his] estimation, a

       mockery[,]” and that the CHINS case had been a “sham.” (Tr. 65, 119).

       Court of Appeals of Indiana | Memorandum Decision 19A-DR-261 | October 30, 2019   Page 11 of 17
       According to Father, DCS was corrupt and Therapist Parker had been “duped

       by Mother to believe [Father was a] crazy, scary guy to the point that she

       commit[ed] defamation per se against [him] to [the GAL] in this case.” (Tr.

       88).


[18]   Following the hearing, the dissolution court entered an order denying Father’s

       motion to amend parenting time in April 2019 (“Dissolution Court Order 3).

       Specifically, the order provides, in relevant part, as follows:


               16.      The substance of [Father’s] testimony at the hearing was to
                        reiterate and confirm his prior positions and statements
                        which have previously been rejected by the earlier judges
                        in this case, as well as [the CHINS court judge]. The court
                        did not hear any testimony from [Father] regarding efforts
                        he had made to address the issues and concerns raised
                        earlier in this case which gave rise to the order suspending
                        his parenting time until rehabilitative services are received
                        to improve [Father’s] personal situation, as well as his
                        situation regarding the children. It appears that much
                        counseling and reunification therapy must be done before
                        serious consideration can be made to modifying the prior
                        order of the court suspending [F]ather’s parenting time. . .
                        . Not only has there not been a substantial change of
                        circumstances since the order of suspension was entered,
                        there really has been no change of circumstances since the
                        prior order was entered.


               17.      [F]ather is correct that, as a general proposition, he has a
                        right to be a parent and to parent his children. However,
                        the law is clear that a right of parenting time is
                        subordinated to the best interests of the children, as it has
                        been in this case.


       Court of Appeals of Indiana | Memorandum Decision 19A-DR-261 | October 30, 2019   Page 12 of 17
               18.      The court would take encouragement from any efforts
                        made by [Father] to address the issues raised and the
                        issues discussed and ruled upon by the prior judge in this
                        matter. However, the court can take no encouragement by
                        the fact that nothing has been done over the past year to
                        show any improvement in [Father’s] personal situation or
                        in relation to his relationship with the children.


               19.      Because there has been no substantial change of
                        circumstances, or really any change of circumstances
                        whatsoever, since the prior orders of the court suspending
                        [Father’s] parenting time with the children, the court
                        cannot and has no basis upon which to grant [Father] any
                        relief toward terminating the earlier order suspending his
                        parenting time. As such, [Father’s] request for
                        modification must be and is hereby denied.


       (Amended App. Vol. 2 at 46). The dissolution court also denied Father’s

       request that it abate child support and ordered Father to pay $20,000 to

       Mother’s attorney. Father now appeals.


                                                   Decision
[19]   At the outset, we note that Father contends that no final custody order has been

       issued in this case. Our review of the record of the proceedings, including the

       forty-five-page Chronological Case Summary in the dissolution action and the

       many court orders issued over the years, reveals that Father is correct.

       Although the CHINS court stated in its December 2017 order that Mother had

       sole legal and physical custody in the pending divorce, we have found no

       provisional order reflecting this status. In addition, we note that the CHINS

       court’s December 2017 order explained that when the CHINS case was
       Court of Appeals of Indiana | Memorandum Decision 19A-DR-261 | October 30, 2019   Page 13 of 17
       eventually terminated, the CHINS court’s custody and parenting time order

       would survive the termination of the CHINS proceedings until the dissolution

       court assumed primary jurisdiction of the case to address all of the issues. We

       further note that Dissolution Court Order 2 provided that the court had taken

       judicial notice of all orders regarding custody and visitation entered by the

       CHINS court and adopted as its own rulings the CHINS court’s decisions

       regarding child custody and visitation. However, we have found no final child

       custody order in either proceeding. Nor has Mother directed us to one. We

       therefore remand this case to the dissolution court to issue a final custody order.

       We now turn to the substantive issue in this case.


[20]   Father argues the dissolution court abused its discretion when it denied his

       motion to modify parenting time. Our standard of review in cases involving a

       modification of parenting time are well-settled. On review, we will neither

       reweigh the evidence nor judge witness credibility. Moell v. Moell, 741, 745 (Ind.

       Ct. App. 2017). We grant latitude and deference to the trial court and will

       reverse only upon a showing of manifest abuse of discretion. Id. No abuse will

       be found if there is a rational basis in the record supporting the trial court’s

       determination. Id. It is not enough that the evidence might support some other

       conclusion. Id. It must positively require the conclusion contended for by

       appellant before there is a basis for reversal. Id.


[21]   INDIANA CODE § 31-17-4-2 provides as follows:


               The court may modify an order granting or denying parenting
               time rights whenever modification would serve the best interests
       Court of Appeals of Indiana | Memorandum Decision 19A-DR-261 | October 30, 2019   Page 14 of 17
               of the child. However, the court shall not restrict a parent’s
               parenting time rights unless the court finds that the parenting
               time might endanger the child’s physical health or significantly
               impair the child’s emotional development.


       In other words, “a factual basis and a finding as to the potential endangerment

       of [the child’s] physical health or safety or significant impairment of his

       emotional development are necessary.” Rickman v. Rickman, 993 N.E.2d 1166,

       1169 (Ind. Ct. App. 2013).


[22]   Here, Father argues that the dissolution court “made no finding that [his]

       parenting time with his children would cause physical harm or substantially

       impair their emotional development.” (Father’s Amended Brief at 19).

       However, our review of the evidence reveals that it was the CHINS court, in its

       February 2018 order, that initially restricted Father’s parenting time rights after

       finding that it was in the best interest of all the children to not see their Father

       “as he pose[d] a danger to their physical, mental and emotional well-being.”

       (Mother’s Exhibit B). The CHINS court based this finding on testimony that

       Father’s two oldest children were afraid of him. V.M. was suffering from post-

       traumatic stress, and F.M. had an escape plan because of her anxiety and fear

       of Father. The CHINS court’s order further found that the visitation supervisor

       had a safety concern for the three younger children who could not

       communicate at all or very well.


[23]   The dissolution court took judicial notice of the CHINS court’s order in its

       March 2018 dissolution order. In April 2019, following a hearing, the


       Court of Appeals of Indiana | Memorandum Decision 19A-DR-261 | October 30, 2019   Page 15 of 17
dissolution court issued an order on Father’s motion to modify parenting time.

In that order, the dissolution court relied on the findings and conclusions in the

2018 CHINS order. In addition, the dissolution court found that V.M. and

F.M. still saw Father as abusive to them. V.M. was seeing a psychologist and a

counselor and took medication for depression and anxiety. The dissolution

court further found that Father had done nothing in the previous year to show

any improvement in his relationship with the children. Because of the lack of

improvement, the dissolution court concluded that it had no basis upon which

to grant Father’s motion to establish parenting time and that Father’s right of

parenting time had been subordinated to the best interests of his children. We

find no abuse of the dissolution court’s discretion. 3




3
  Father also asks this Court to order Judge Aylsworth to recuse himself because “[n]o part of his current
order is favorable to Father or reasonably supported by the evidence and there is absolutely not one negative
about Mother.” (Father’s Amended Br. 23). Although the mere appearance of bias and partiality may
require recusal if an objective person, knowledgeable of all the circumstances, would have a rational basis for
doubting the judge’s impartiality, In re Adoption of M.H., 15 N.E.3d 612, 624 (Ind. Ct. App. 2014), trans.
denied, adverse rulings and findings by a trial court judge are not sufficient reason to believe the judge has a
personal bias or prejudice. We therefore decline Father’s request that we order Judge Aylsworth to recuse
himself.
Father further argues that the dissolution court abused its discretion in ordering him to pay $20,000 to
Mother’s attorney. According to Father, “$20,000 is far beyond the abuse of discretion standard. It is
scandalous.” (Father’s Amended Br. 23). However, Father has waived appellate review of this issue because
he has failed to support it with cogent argument and relevant authority. See Kentucky Nat’l. Ins. Co. v. Empire
Fire and Marine Ins. Co., 919 N.E.2d 565, 598 (Ind. Ct. App. 2010) (holding that argument was waived for
failure to cite authority or provide cogent argument). Waiver notwithstanding, we find no error. An award
of attorney fees in a dissolution of marriage action is reviewed for an abuse of discretion. Mason v. Mason,
775 N.E.2d 706, 711 (Ind. Ct. App. 2002), trans. denied. We will reverse such an award only if it “is clearly
against the logic and effect of the facts and circumstances before the court.” Id. Misconduct that directly
results in additional litigation expenses may properly be taken into account in the trial court’s decision to
award attorney fees in a dissolution proceeding. Here, the dissolution court had before it evidence of
Father’s litigation tactics, which were aggressive and costly to defend against. Under these circumstances,
the dissolution court did not abuse its discretion in ordering Father to pay Mother’s attorney fees of $20,000.

Lastly, Father argues that the dissolution court should have granted his request to abate child support. He
specifically argues that the child support guidelines are unconstitutional because they deny him due process.

Court of Appeals of Indiana | Memorandum Decision 19A-DR-261 | October 30, 2019                    Page 16 of 17
[24]   Affirmed and Remanded with Instructions.


       Robb, J., and Mathias, J., concur.




       According to Father, after paying child support, he has “no money to maintain a home to exercise
       constitutional parenting time[.]” (Father’s Amended Br. 27). Father, however, has waived appellate review
       of this argument because he has failed to support it with cogent argument and the five pages in his appellate
       brief devoted to it include no citation to authority. See Kentucky Nat’l. Ins. Co., 919 N.E.2d at 598. We further
       note that this Court has previously determined that the child support guidelines do not violate due process.
       See Garrod v. Garrod, 590 N.E.2d 163, 171 (Ind. Ct. App. 1992).

       Court of Appeals of Indiana | Memorandum Decision 19A-DR-261 | October 30, 2019                    Page 17 of 17